UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: August 31 Date of reporting period: September 1, 2015 to November 30, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2015 Shares Value COMMON STOCKS† - 99.8% Financial - 34.2% China Construction Bank Corp. — ClassH $ Industrial & Commercial Bank of China Ltd. — ClassH Bank of China Ltd. — ClassH Ping An Insurance Group Company of China Ltd. — ClassH China Life Insurance Company Ltd. — ClassH Bank of Communications Company Ltd. — ClassH China Overseas Land & Investment Ltd. China Pacific Insurance Group Company Ltd. — ClassH CITIC Ltd. China Merchants Bank Company Ltd. — ClassH PICC Property & Casualty Company Ltd. — ClassH Agricultural Bank of China Ltd. — ClassH China CITIC Bank Corporation Ltd. — ClassH* China Resources Land Ltd. China Minsheng Banking Corporation Ltd. — ClassH Haitong Securities Company Ltd. — ClassH CITIC Securities Company Ltd. — ClassH China Taiping Insurance Holdings Company Ltd.* Evergrande Real Estate Group Ltd.1 People's Insurance Company Group of China Ltd. — ClassH New China Life Insurance Company Ltd. — ClassH China Vanke Company Ltd. — ClassH China Cinda Asset Management Company Ltd. — ClassH Country Garden Holdings Company Ltd. China Everbright Ltd. Shimao Property Holdings Ltd. Sino-Ocean Land Holdings Ltd. Far East Horizon Ltd. Longfor Properties Company Ltd. Chongqing Rural Commercial Bank Company Ltd. — ClassH Sunac China Holdings Ltd. Shanghai Industrial Holdings Ltd. Guangzhou R&F Properties Company Ltd. — ClassH Shares Value COMMON STOCKS† - 99.8% (continued) Financial - 34.2% (continued) Shenzhen Investment Ltd. $ China Jinmao Holdings Group Ltd. Shui On Land Ltd. KWG Property Holding Ltd. Yuexiu Property Company Ltd. Harbin Bank Company Ltd. — ClassH2 Renhe Commercial Holdings Company Ltd.* Guotai Junan International Holdings Ltd. SOHO China Ltd. Agile Property Holdings Ltd. Poly Property Group Company Ltd. China South City Holdings Ltd.1 Greentown China Holdings Ltd.* Hopson Development Holdings Ltd.* Yanlord Land Group Ltd. E-House China Holdings Ltd. ADR1 Bank of Chongqing Company Ltd. — ClassH China Overseas Grand Oceans Group Ltd. Huishang Bank Corporation Ltd. — ClassH Total Financial Communications - 31.3% Alibaba Group Holding Ltd. ADR* Tencent Holdings Ltd. China Mobile Ltd. Baidu, Inc. ADR* Ctrip.com International Ltd. ADR*,1 China Unicom Hong Kong Ltd. China Telecom Corporation Ltd. — ClassH Qihoo 360 Technology Company Ltd. ADR*,1 Vipshop Holdings Ltd. ADR* Youku Tudou, Inc. ADR* SINA Corp.* YY, Inc. ADR*,1 ZTE Corp. — ClassH Sohu.com, Inc.*,1 SouFun Holdings Ltd. ADR Autohome, Inc. ADR* 21Vianet Group, Inc. ADR* 58.com, Inc. ADR* Bitauto Holdings Ltd. ADR*,1 China Communications Services Corp. Ltd. — ClassH 51job, Inc. ADR* CITIC Telecom International Holdings Ltd. Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2015 Shares Value COMMON STOCKS† - 99.8% (continued) Communications - 31.3% (continued) Coolpad Group Ltd.* $ TCL Communication Technology Holdings Ltd. E-Commerce China Dangdang, Inc. — ClassA ADR* BYD Electronic International Company Ltd.* Total Communications Consumer, Non-cyclical - 8.0% Hengan International Group Company Ltd. Want Want China Holdings Ltd. Sinopharm Group Company Ltd. — ClassH China Mengniu Dairy Company Ltd. Sino Biopharmaceutical Ltd. New Oriental Education & Technology Group ADR China Conch Venture Holdings Ltd. WH Group Ltd.*,2 WuXi PharmaTech Cayman, Inc. ADR* COSCO Pacific Ltd.†††,3 Tingyi Cayman Islands Holding Corp. Sihuan Pharmaceutical Holdings Group Ltd.†††,3 Mindray Medical International Ltd. ADR CSPC Pharmaceutical Group Ltd. China Huishan Dairy Holdings Company Ltd.1 China Medical System Holdings Ltd. TAL Education Group ADR* Shenzhen International Holdings Ltd.†† Zhejiang Expressway Company Ltd. — ClassH Tsingtao Brewery Company Ltd. — ClassH Jiangsu Expressway Company Ltd. — ClassH Luye Pharma Group Ltd.* Shandong Weigao Group Medical Polymer Company Ltd. — ClassH Shanghai Fosun Pharmaceutical Group Company Ltd. — ClassH Uni-President China Holdings Ltd. Tong Ren Tang Technologies Company Ltd. — ClassH China Agri-Industries Holdings Ltd.* CP Pokphand Company Ltd. Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Non-cyclical - 8.0% (continued) Guangzhou Baiyunshan Pharmaceutical Holdings Company Ltd. — ClassH $ China Modern Dairy Holdings Ltd. Shenzhen Expressway Company Ltd. — ClassH†† SSY Group Ltd. Fu Shou Yuan International Group Ltd. Vinda International Holdings Ltd. Hua Han Bio-Pharmaceutical Holdings Ltd.1 China Shengmu Organic Milk Ltd.*,2 Tibet 5100 Water Resources Holdings Ltd. Phoenix Healthcare Group Company Ltd. Wumart Stores, Inc. — ClassH* China Shineway Pharmaceutical Group Ltd. China Yurun Food Group Ltd.* China Animal Healthcare Ltd.*,†††,3 – Total Consumer, Non-cyclical Energy - 7.2% CNOOC Ltd. China Petroleum & Chemical Corp. — ClassH PetroChina Company Ltd. — ClassH China Shenhua Energy Company Ltd. — ClassH Kunlun Energy Company Ltd. China Longyuan Power Group Corporation Ltd. — ClassH GCL-Poly Energy Holdings Ltd.*,1 China Oilfield Services Ltd. — ClassH China Coal Energy Company Ltd. — ClassH Xinyi Solar Holdings Ltd. Sinopec Engineering Group Company Ltd. — ClassH Trina Solar Ltd. ADR*,1 Yanzhou Coal Mining Company Ltd. — ClassH1 Beijing Jingneng Clean Energy Co. Ltd. — ClassH Sinopec Oilfield Service Corp. — ClassH* Shougang Fushan Resources Group Ltd.1 Sinopec Kantons Holdings Ltd.1 United Energy Group Ltd.* CIMC Enric Holdings Ltd. Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2015 Shares Value COMMON STOCKS† - 99.8% (continued) Energy - 7.2% (continued) China Suntien Green Energy Corporation Ltd. — ClassH $ Total Energy Consumer, Cyclical - 5.9% Belle International Holdings Ltd. Dongfeng Motor Group Company Ltd. — ClassH Great Wall Motor Company Ltd. — ClassH Brilliance China Automotive Holdings Ltd. Byd Company Ltd. — ClassH* Shenzhou International Group Holdings Ltd. ANTA Sports Products Ltd. Geely Automobile Holdings Ltd. China Resources Beer Holdings Company Ltd. Haier Electronics Group Company Ltd. Guangzhou Automobile Group Company Ltd. — ClassH GOME Electrical Appliances Holding Ltd. Sun Art Retail Group Ltd. Intime Retail Group Company Ltd. Shanghai Pharmaceuticals Holding Company Ltd. — ClassH Air China Ltd. — ClassH Xinyi Glass Holdings Ltd. Minth Group Ltd. China Southern Airlines Company Ltd. — ClassH Skyworth Digital Holdings Ltd. Digital China Holdings Ltd. Weichai Power Company Ltd. — ClassH1 China Travel International Investment Hong Kong Ltd. China Dongxiang Group Company Ltd. China Lodging Group Ltd. ADR*,1 Li Ning Company Ltd.* China Eastern Airlines Corporation Ltd. — ClassH* Golden Eagle Retail Group Ltd. Homeinns Hotel Group ADR* Shanghai Jin Jiang International Hotels Group Co. Ltd. — ClassH REXLot Holdings Ltd.†††,1,3 Dah Chong Hong Holdings Ltd. China ZhengTong Auto Services Holdings Ltd. Baoxin Auto Group Ltd. Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Cyclical - 5.9% (continued) Zhongsheng Group Holdings Ltd. $ Bosideng International Holdings Ltd.1 Ajisen China Holdings Ltd. Total Consumer, Cyclical Industrial - 5.8% AAC Technologies Holdings, Inc. China Communications Construction Company Ltd. — ClassH China Everbright International Ltd. China Railway Group Ltd. — ClassH Anhui Conch Cement Company Ltd. — ClassH China State Construction International Holdings Ltd.1 China Railway Construction Corporation Ltd. — ClassH1 China COSCO Holdings Company Ltd. — ClassH*,†††,3 Yangzijiang Shipbuilding Holdings Ltd. China Shipping Container Lines Company Ltd. — ClassH*,†††,3 Shanghai Electric Group Company Ltd. — ClassH†† AviChina Industry & Technology Company Ltd. — ClassH Sunny Optical Technology Group Company Ltd. Beijing Capital International Airport Company Ltd. — ClassH China National Building Material Company Ltd. — ClassH Metallurgical Corporation of China Ltd. — ClassH†††,3 Tech Pro Technology Development Ltd.* China Shipping Development Co. Ltd. — ClassH†††,3 Sinotrans Ltd. — ClassH China International Marine Containers Group Co. Ltd. — ClassH Lee & Man Paper Manufacturing Ltd. Haitian International Holdings Ltd. China High Speed Transmission Equipment Group Co. Ltd.* CT Environmental Group Ltd. BBMG Corp. — ClassH China Zhongwang Holdings Ltd.1 Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2015 Shares Value COMMON STOCKS† - 99.8% (continued) Industrial - 5.8% (continued) China Lesso Group Holdings Ltd. $ Guangshen Railway Company Ltd. — ClassH Xinjiang Goldwind Science & Technology Company Ltd. — ClassH SITC International Holdings Company Ltd. China Resources Cement Holdings Ltd. China Machinery Engineering Corp. — ClassH Zoomlion Heavy Industry Science and Technology Company Ltd. — ClassH SIIC Environment Holdings Ltd.* China Singyes Solar Technologies Holdings Ltd.*,1 Dongfang Electric Corporation Ltd. — ClassH Harbin Electric Company Ltd. — ClassH1 China Huarong Energy Company Ltd.* China Shanshui Cement Group Ltd.*,†††,3 – Total Industrial Technology - 2.8% NetEase, Inc. ADR Lenovo Group Ltd. Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd. TravelSky Technology Ltd. — ClassH NetDragon Websoft, Inc. Shunfeng International Clean Energy Ltd.* Ju Teng International Holdings Ltd. Total Technology Utilities - 2.8% Beijing Enterprises Water Group Ltd.* Guangdong Investment Ltd. China Resources Power Holdings Company Ltd. Beijing Enterprises Holdings Ltd. China Gas Holdings Ltd. Huaneng Power International, Inc. — ClassH China Resources Gas Group Ltd. China Power International Development Ltd. Huaneng Renewables Corporation Ltd. — ClassH Huadian Power International Corporation Ltd. — ClassH Shares Value COMMON STOCKS† - 99.8% (continued) Utilities - 2.8% (continued) Datang International Power Generation Company Ltd. — ClassH $ Huadian Fuxin Energy Corporation Ltd. — ClassH China Oil & Gas Group Ltd.* Total Utilities Basic Materials - 1.2% Jiangxi Copper Company Ltd. — ClassH Zijin Mining Group Company Ltd. — ClassH Aluminum Corporation of China Ltd. — ClassH* Sinopec Shanghai Petrochemical Company Ltd. — ClassH* Nine Dragons Paper Holdings Ltd. Kingboard Chemical Holdings Ltd. China Molybdenum Co. Ltd. — ClassH Huabao International Holdings Ltd. China BlueChemical Ltd. — ClassH China Hongqiao Group Ltd. Zhaojin Mining Industry Company Ltd. — ClassH1 Angang Steel Company Ltd. — ClassH Yingde Gases Group Company Ltd. Maanshan Iron & Steel Company Ltd. — ClassH* Dongyue Group Ltd. Kingboard Laminates Holdings Ltd. North Mining Shares Company Ltd. — ClassC* Total Basic Materials Diversified - 0.6% China Merchants Holdings International Company Ltd. Carnival Group International Holdings Ltd.* Total Diversified Total Common Stocks (Cost $30,973,453) Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS(Unaudited) November 30, 2015 Shares Value SECURITIES LENDING COLLATERAL†,4 - 3.9% BNY Mellon Separately Managed Cash Collateral Account, 0.1137% $ Total Securities Lending Collateral (Cost $1,124,667) $ Total Investments - 103.7% (Cost $32,098,120) $ Other Assets & Liabilities, net - (3.7)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted —See Note 2. †† Value determined based on Level 2 inputs —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2015 - See Note 4. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $146,039(cost $159,996), or 0.5%of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Security was fair valued by the Valuation Committeeat November 30, 2015. The total market value of fair valued securities amounts to $377,768, (cost $686,124) or 1.3%of total net assets. 4 Securities lending collateral - See Note 4. ADR American Depositary Receipt See Sector Classification in Supplemental Information section. The following table summarizes the inputs used to value the Fund’s net assets at November 30, 2015 (See Note 2 in the Notes to Schedule of Investments): Level 2 Level 3 Level 1 Quoted Prices Significant Observable Inputs Significant Unobservable Inputs Total Assets Common Stocks $ Securities Lending Collateral – – Total $ The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Fund Category Ending Balance at 11/30/2015 Valuation Technique Unobservable Inputs Guggenheim China All-Cap ETF Common Stocks $ Last trade with Adjustment 5% - 100% Discount Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The transfers in and out of the valuation levels as of November 30, 2015, compared to the valuation levels at the end of the previous fiscal year are detailed below: Guggenheim China All-Cap ETF Transfer from Level 1 to Level 2 $ Transfer from Level2 to Level 3 The transfer from Level 1 to Level 2 and the transfer from Level 1 to Level 3 are the results of securities being halted on the principal exchange on which they trade. Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for theperiod ended November 30, 2015: Level 3 – Fair value measurement using significant unobservable inputs Beginning Balance $ Realized Gain/Loss ) Change in Unrealized Gain/Loss ) Sales ) Transfers into Level 3 Ending Balance $ Guggenheim China Technology ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2015 Shares Value COMMON STOCKS† - 99.6% Communications - 61.6% Alibaba Group Holding Ltd. ADR* $ Tencent Holdings Ltd. Baidu, Inc. ADR* Qihoo 360 Technology Company Ltd. ADR*,1 Youku Tudou, Inc. ADR* SINA Corp.*,1 YY, Inc. ADR*,1 ZTE Corp. — ClassH SouFun Holdings Ltd. ADR Sohu.com, Inc.*,1 Autohome, Inc. ADR* 21Vianet Group, Inc. ADR* Bitauto Holdings Ltd. ADR* 58.com, Inc. ADR* Weibo Corp ADR* Coolpad Group Ltd. China All Access Holdings Ltd. TCL Communication Technology Holdings Ltd. BYD Electronic International Company Ltd. Renren, Inc. ADR*,1 Suncorp Technologies Ltd.*,1 Comba Telecom Systems Holdings Ltd. V1 Group Ltd. Phoenix New Media Ltd. ADR* Pacific Online Ltd. China Public Procurement Ltd.*,1 Synertone Communication Corp. Total Communications Technology - 22.5% NetEase, Inc. ADR Lenovo Group Ltd. Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd.1 TravelSky Technology Ltd. — ClassH PAX Global Technology Ltd. Kingdee International Software Group Company Ltd. Shunfeng International Clean Energy Ltd.* NetDragon Websoft, Inc. Chinasoft International Ltd.* Ju Teng International Holdings Ltd. NQ Mobile, Inc. ADR*,1 Changyou.com Ltd. ADR* Tian Ge Interactive Holdings Ltd.2 Boyaa Interactive International Ltd. Cheetah Mobile Inc ADR*,1 Shares Value COMMON STOCKS† - 99.6% (continued) Technology - 22.5% (continued) Shanghai Fudan Microelectronics Group Company Ltd. — ClassH $ TPV Technology Ltd. China ITS Holdings Company Ltd.* Total Technology Industrial - 7.6% AAC Technologies Holdings, Inc. Sunny Optical Technology Group Company Ltd. Tongda Group Holdings Ltd. Wasion Group Holdings Ltd. Hi Sun Technology China Ltd.* Truly International Holdings Ltd.1 China Aerospace International Holdings Ltd.1 Yingli Green Energy Holding Company Ltd. ADR* Kingwell Group Ltd.* Total Industrial Energy - 4.5% GCL-Poly Energy Holdings Ltd.1 Xinyi Solar Holdings Ltd. Trina Solar Ltd. ADR*,1 JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Total Energy Basic Materials - 1.3% Kingboard Chemical Holdings Ltd. Landing International Development Ltd.* Kingboard Laminates Holdings Ltd. Total Basic Materials Consumer, Cyclical - 1.1% Digital China Holdings Ltd.* VST Holdings Ltd. Total Consumer, Cyclical Consumer, Non-cyclical - 0.8% HC International, Inc.* GCL New Energy Holdings Ltd.*,1 China Innovationpay Group Ltd.* Goldpac Group Ltd. Anxin-China Holdings Ltd.*,†††,3 – Total Consumer, Non-cyclical Diversified - 0.2% Beijing Development HK Ltd.* * – – Total Common Stocks (Cost $56,669,279) Guggenheim China Technology ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2015 Shares Value SECURITIES LENDING COLLATERAL†,4 - 9.8% BNY Mellon Separately Managed Cash Collateral Account, 0.1134% $ Total Securities Lending Collateral (Cost $5,692,219) Total Investments - 109.4% (Cost $62,361,498) $ Other Assets & Liabilities, net - (9.4)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted – See Note 2. ††† Value determined based on Level 3 inputs – See Note 2. 1 All or portion of this security is on loan at November 30, 2015 – See Note 4. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $115,244(cost $156,596), or 0.2%of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Security was fair valued by the Valuation Committeeat November 30, 2015. The total market value of fair valued securities amounts to $0, (cost $436,315) or 0.0%of total net assets. 4 Securities lending collateral – See Note 4. ADR American Depositary Receipt See Sector Classification in Supplemental Information section. The following table summarizes the inputs used to value the Fund’s net assets at November 30, 2015 (see Note 2 in the Notes to Schedule of Investments): Level 1 Quoted Prices Level 2 Significant Observable Inputs Level 3 Significant Unobservable Inputs Total Assets Common Stocks $ $
